Citation Nr: 1209002	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for numbness of the right hand.

2.  Entitlement to service connection for loss of sensation of the body.  

3.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a headache disorder of unknown etiology, currently evaluated as 30 percent disabling.  

5.  Timeliness of appeal with respect to the rating decision of May 6, 2010, assigning an initial rating of 0 percent for a headache disorder of unknown etiology as of June 1977.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1970.  

This matter comes before the Board of Veterans' Appeals on the basis of rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

Pursuant to his request, the Veteran was afforded an RO hearing in February 2010, in addition to a hearing before the Board, sitting at the RO, in December 2011.  Transcripts of those proceedings are of record.  

At his December 2011 hearing, the Veteran moved the Board to accept jurisdiction of the issue of whether an initial compensable rating was for assignment from June 1977 for a headache disorder of unknown etiology.  The RO in its rating decision of May 6, 2010, determined that there had been clear and unmistakable error in a November 1977 action of the RO in denying service connection for a headache disorder and, based on that error, granted service connection for a headache disorder of unknown etiology and assigned a 0 percent rating from June 22, 1977.  Notice of the rating assigned from June 1977 was provided to the Veteran on May 19, 2010, and he entered a notice of disagreement with that rating assignment on May 28, 2010.  A statement of the case relating thereto was not then issued until May 24, 

2011, and the accompanying cover letter specifically set forth the requirements to perfect the appeal in a timely manner.  The Board declines jurisdiction of the issue of whether an initial compensable rating from June 1977 for headaches is assignable, pending further development of the issue of the timeliness of appeal, which to date has not been fully developed or adjudicated.  Such matter, and well as the need for notice to the Veteran of his right to challenge the May 2010 decision on the basis of clear and unmistakable error regardless of the timeliness of his appeal of the May 2010 action, are addressed in the REMAND portion of this document.  

During the course of the Board hearing conducted in December 2011, the Veteran also submitted a signed, written statement as to his disagreement with the rating action undertaken by the RO on May 9, 2011, at which time the RO, in pertinent part, increased the rating assigned for a headache disorder of unknown etiology from 0 percent to 30 percent, effective from April 6, 2011.  Based on the Veteran's entry of a timely notice of disagreement with the May 2011 action, remand to permit issuance of a statement of the case as to that matter, pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), is required.   Such is addressed in the REMAND portion of the decision below and that issue, along with the timeliness of appeal matter referenced above, are REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In December 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran requesting a withdrawal of this appeal as to his entitlement to service connection for numbness of the right hand and loss of sensation of the body and to an increased rating for chondromalacia of the right knee.  



CONCLUSION OF LAW

The criteria for withdrawal of this appeal as to entitlement to service connection for numbness of the right hand and loss of sensation of the body and to an increased rating for chondromalacia of the right knee by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal for entitlement to service connection for numbness of the right hand and loss of sensation of the body and to an increased rating for chondromalacia of the right knee, by virtue of his written statement received by VA at a Board hearing in December 2011.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and that portion of the appeal must be dismissed. 


ORDER

The appeal as to the issues involving the Veteran's entitlement to service connection for numbness of the right hand and for loss of sensation of the body, and for an increased rating for chondromalacia of the right knee is dismissed. 



REMAND

On remand, development and initial adjudication of the issue of the timeliness of the Veteran's appeal of the RO's rating decision of May 2010 in its assignment of a 0 percent rating for a headache disorder is needed, and in the event that the adjudication is adverse to the Veteran, he should be advised of his right to appeal that adverse determination and, also, his right to challenge the finality of the May 2010 decision on the basis of any clear and unmistakable error he perceives therein.  

Also, if the adjudication of the timeliness of appeal issue is adverse to the Veteran, the AMC should, pursuant to the holing in Manlincon, supra, issue to the Veteran a statement of the case as to his entitlement to a rating in excess of 30 percent for a headache disorder of unknown etiology from April 6, 2011.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake initial development, including compliance with the VA's duties to notify and assist, and adjudication, of the issue of the timeliness of the Veteran's appeal of the rating decision entered in May 2010 in which the RO assigned a 0 percent rating for a headache disorder of unknown etiology from June 1977.  Written notice of the action should then be provided to the Veteran and, if adverse, and in the event he timely files a notice of disagreement as to that matter, issue to him a statement of the case.  The Veteran should also be made fully aware that he must perfect his appeal as to timeliness within the time limits prescribed by law, that is within the remainder of the one-year period following the date of notice to him of the adverse action, or, as applicable, within 60 days of the issuance of the statement of the case.  

2.  In the event that the timeliness of the appeal of the May 2010 action is adverse to the Veteran, advise him in writing of his right to challenge the finality of the May 2010 action on the basis of clear and unmistakable error of fact or law therein.  In other words, the Veteran should be informed that, if it can be shown that the actions of VA in May 2010 were clearly and unmistakably erroneous as to its assignment of the 0 percent rating, either with respect to the facts relating to the severity of the Veteran's headaches dating to 1977 or the pertinent legal authority dating thereto, then the finality of the May 2010 determination will no longer be a bar to benefits and the correct rating dating to June 1977 for headaches may be assigned.  The Veteran is advised as well that the claimed clear and unmistakable error(s) of fact or law must be specifically pleaded and it must be the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for that error.

3.  If the issue of the timeliness of appeal of the May 2010 action is adverse to the Veteran, the RO should issue to him, pursuant to Manlincon, supra, a statement of the case as to the issue of his entitlement to a rating in excess of 30 percent on and after April 6, 2011, for a headache disorder of unknown etiology.  

4.  Following the completion of the foregoing and any other actions deemed necessary by the AMC, return the record to the Board for further review. 






The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


